Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of Group I and Specie A, claims 1-6 and 10-11, filed on 06/02/2022 is acknowledged. The traversal is on the ground that there would be no undue burden on the examiner to examine all of the claims. This argument is unpersuasive because there is no requirement to establish a serious burden for restrictions of applications filed under 35 U.S.C. § 371. MPEP 823. Rather, the unity of invention practice is applied to national stage application filed under 35 USC 371, as described in MPEP 1850. See MPEP 201. A proper lack of unity analysis was set forth previously and thus made final.  Claims  7-9 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-6 and 10-11 are currently under examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 is rejected as being vague and indefinite when it recites "a 60° gloss being 25%”, because it is not clear what the base of percentage is. It is known in the art that a gloss meter generally provides a gloss value instead of a percentage as presently claimed. For the purpose of this office action, it is taken the percentage of gloss as claimed is based on an optical film such as TAC or PET film without anti-glare treatment, which generally has a 60° gloss value around 150. 
Claim 5 is rejected as being vague and indefinite when it recites "a (meth)acrylic polymer optionally having a cellulose ester”. The (meth)acrylic polymer and cellulose ester are two different polymers, one of ordinary skill in the art would not know how (meth)acrylic polymer has cellulose ester. For the purpose of this office action, it is taken that the polymer component optionally has a cellulose ester. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (JP 2003-121618, of record, ‘618 hereafter).
Regarding claims 1, 3 and 5-6, ‘618 discloses an anti-glare film having an absolute value of chromaticity b* being in a range of -5 to 2 ([0054]) and haze being greater than 40% ([0018], Examples 1 and 2). ‘618 also discloses that the anti-glare film comprises a transparent substrate layer, and an antiglare layer formed on the substrate ([0009], [0056]), which is a cured product of a curable composition comprising a polymer component including (meth)acrylic polymer ([0018], [0023]) and a curable resin being a polyfunctional (meth)acrylate ([0026], [0028], [0105]). 
Regarding claims 10 and 11, ‘618 also discloses a display comprising the antiglare film ([0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-121618, of record, ‘618 hereafter).
Regarding claim 1, ‘618 teaches all the limitations of claim 1, but ‘618 is silent on that the anti-glare film has a 60° gloss being 25% or less. However, since ‘618 discloses a antiglare film having high haze which falls within presently claimed range, thus render the antiglare film having surface reflection as low as 1.1%, which is around 14% of the surface reflection of optical film without antiglare treatment (Table 1, Example 4 and B, it is known in the art that organic optical films without antiglare treatment generally have surface reflection around 8%, 1.1/8 =0.138); thus, it reasonable to expect that the 60° gloss of the antiglare film of ‘618 would possess low gloss falling within the presently claimed range, in absence of an objective showing to the contrary (See MPEP 2112).
Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2003/0112520, ‘520 hereafter).
Regarding claims 1-6, ‘520 discloses an anti-glare film comprises a transparent substrate layer, and an antiglare layer formed on the substrate ([0069]), wherein the antiglare layer is a cured product of a curable composition comprising one or more polymers including an acrylic polymer,  and a curable resin being a polyfunctional (meth)acrylate ([0051]-[0058], Example 3-5, [0106]-[0108]), and the composition can be phase separated through spinodal decomposition ([0058]-[0064], [0093]). ‘520 also discloses that the antiglare film has a haze being higher that 30% and gloss being lower than 25% (Table 1, 33/150=0.22). ‘520 does not expressly set forth that the antiglare film has chromaticity b* as presently claimed, however, since the antiglare layer forms from acrylic-based composition by spinodal decomposition which has haze and gloss in the presently claimed, which is substantially identical to the antiglare layer as claimed in the present application; it reasonable to expect that the antiglare film of ‘520 would possess chromaticity b* falling within the presently claimed range, in absence of an objective showing to the contrary (See MPEP 2112).
Regarding claims 10 and 11, ‘520 also discloses a display comprising the antiglare film ([0096]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782